Community Restoration Corp. v Valoshka (2021 NY Slip Op 05213)





Community Restoration Corp. v Valoshka


2021 NY Slip Op 05213


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


736 CA 21-00313

[*1]COMMUNITY RESTORATION CORPORATION, PLAINTIFF-RESPONDENT,
vIGOR VALOSHKA, ET AL., DEFENDANTS, AND ROBERT M. WHIPPLE, DEFENDANT-APPELLANT. 


ELLIOTT STERN CALABRESE, LLP, ROCHESTER (DAVID S. STERN OF COUNSEL), FOR DEFENDANT-APPELLANT.
ROACH & LIN, P.C., SYOSSET (MICHAEL C. MANNIELLO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Monroe County (Gail Donofrio, J.), entered August 7, 2020. The order, inter alia, granted the motion of plaintiff for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on June 17, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court